                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW MEXICO


DAVID R. HARTMAN,

             Plaintiff,

v.                                                    No. 2:17-cv-01105-KRS-SMV

CITY OF ROSWELL,

             Defendant.


                            ORDER OF DISMISSAL OF
                    PLAINTIFF’S COMPLAINT WITH PREJUDICE


      THIS MATTER came before the Court upon the Motion of Plaintiff to dismiss his

Complaint with prejudice, and the Court, having read said Motion and considered same,

and being otherwise fully advised in the premises, finds that said Motion should be

granted.

      IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED by the Court that

Plaintiff’s Complaint be, and the same hereby is, dismissed with prejudice, each party to

pay his or its own costs and attorney’s fees.




                                         HONORABLE KEVIN R. SWEAZEA
                                         UNITED STATES MAGISTRATE JUDGE
APPROVED:

RAGSDALE LAW FIRM


By Electronically Approved on 03/14/19
       Luke W. Ragsdale
       Kay C. Jenkins, Esquire
       P.O. Box 3220
       Roswell, NM 88202-3320
       (575) 208-5300
Attorneys for Plaintiff


ATWOOD, MALONE, TURNER & SABIN, P.A.


By Electronically Submitted on 03/14/19
       Bryan Evans
       K. Renee Gantert
       P.O. Drawer 700
       Roswell, NM 88202-0700
       (575) 622-6221
Attorneys for Defendant
